DETAILED ACTION
Amended claims 1-10 of U.S. Application No. 16/753,815 filed on 02/24/2022 are presented for examination. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a display device, comprising: a liquid crystal display (LCD) panel; a backlight module disposed in back of the LCD panel; and a camera assembly disposed between the LCD panel and the backlight module; wherein the LCD panel is provided with a light transmissive region, the camera assembly is disposed corresponding to the light transmissive region, the camera assembly comprises a photosensitive element and a light valve, and the light valve is disposed adjacent to the backlight module, wherein the light valve comprises a glass substrate, and an electrochromic material is in the glass substrate. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Shi et al (U.S. PGPUB No. 2020/0341306) teaches a display device (Fig 2), comprising: a liquid crystal display (LCD) panel (1); a backlight module (2) disposed in back of the LCD panel; and a camera assembly (7; para 0025) disposed between the LCD panel and the backlight module (Fig 2; para 0027 lines 5-15); wherein the LCD panel is provided with a light transmissive region (the display region between the light shielding layer 8), the camera assembly (7) is disposed corresponding to the light transmissive region (the display region between the light shielding layer).
Jiang et al (U.S. PGPub No. 2020/0064686) teaches the camera assembly (Fig 1A) comprises a photosensitive element (200; para 0039-0041) and a light valve (001), and the light valve is disposed adjacent to the backlight module (002).
However, neither Shi, nor Jiang, teach or suggest, the specific limitations of “wherein the light valve comprises a glass substrate, and an electrochromic material is in the glass substrate” nor would it have been obvious to do so in combination. 
Claims 2-6 are also allowable for depending on claim 1. 

Claim 7 recites a shooting method of a display device, comprising following steps: step Si: forming a light transmissive region in a liquid crystal display (LCD) panel, wherein a plurality of pixel units are arranged in the light transmissive region, and the pixel units are connected to a driving circuit; step S2: setting a camera assembly between the LCD panel and a backlight module, wherein the camera assembly is arranged corresponding to the light transmissive region, the camera assembly comprises a photosensitive element and a light valve, and a control terminal is connected to the light valve, wherein the light valve comprises a glass substrate, and an electrochromic material is in the glass substrate, the electrochromic material is one or a combination of indium tin oxide and tungsten trioxide for controlling switching-on or switching-off of the light valve; and step S3: switching on the camera mode of the camera assembly, the control terminal, and the driving circuit, and using the photosensitive element for photosensitive imaging; switching off the camera mode of the camera assembly, the control terminal, and the driving circuit, and using the display panel to perform normal display operations. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 7, Shi et al (U.S. PGPUB No. 2020/0341306) teaches a shooting method of a display device (Fig 2), comprising following steps: step S1: forming a light transmissive region (the display region between light shielding layer 8) in a liquid crystal display (LCD) panel (1), wherein a plurality of pixel units (para 0035) are arranged in the light transmissive region, and the pixel units are connected to a driving circuit (para 0035l; TFT); step S2: setting a camera assembly (Fig 2, 7; para 0025) between the LCD panel (1) and a backlight module (2; para 0027 lines 5-15), wherein the camera assembly is arranged corresponding to the light transmissive region (Fig 2; the display region between light shielding layer 8). 
Jiang et al (U.S. PGPub No. 2020/0064686) teaches the camera assembly (Fig 1A) comprises a photosensitive element (200; para 0039-0041) and a light valve (001), and a control terminal (para 0041; to control the passing or blocking of light) is connected to the light valve; and step S3: switching on the camera mode of the camera assembly, the control terminal, and the driving circuit, and using the photosensitive element for photosensitive imaging (para 0039-0041); switching off the camera mode of the camera assembly, the control terminal, and the driving circuit, and using the display panel to perform normal display operations (para 0039-0041).
However, neither Shi, nor Jiang, teach or suggest, the specific limitations of “wherein the light valve comprises a glass substrate, and an electrochromic material is in the glass substrate, the electrochromic material is one or a combination of indium tin oxide and tungsten trioxide for controlling switching-on or switching-off of the light valve” nor would it have been obvious to do so in combination. 
Claims 8-10 are also allowable for depending on claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/27/2022